DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference characters "721" (first in [0125]) and "722" (only in [0129]) have both been used to designate the “first previous image”. Likewise, reference character “722” has been used to designate both the “first previous image” (only in [0129]) and the “second previous image” (first in [0125]). All paragraphs are as numbered in applicant’s pre-grant publication US 2019/0216439).	
Further, the drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference characters not mentioned in the description: “750” in Fig. 7.  
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will 
Any amendments to the specification to overcome the drawings objections must be presented with respect to the specification as filed.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
an image stabiliser and an image generator in claim 11, a field of view obtaining system in claim 12, and a region of interest identifier in claim 13. The image stabiliser, image generator, and region of interest identifier purely define the function of the system component without recitation of a particular structure or broad class of structures, and therefore represent nonce terminology while the ‘system’ of claim 12 represents a nonce term.
Because these claim limitations are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
A review of the specification shows that the following appear to be the corresponding structure described for the 35 U.S.C. 112(f) limitations: The image stabiliser is described exclusively in terms of the function it performs described in [0152], wherein the image stabiliser is “adapted to obtain stabilization information for compensating a motion of a region of interest within the scanned volume.” Paragraph [0165] mentions “special purpose hardware-based systems that perform the specified function or acts or carry out combinations of special purpose hardware and computer instructions,” but this does not satisfy the recitation of a particular structure of broad class of structures. 
image generator is described exclusively in terms of the functions it performs described in [0154]: The image generator is “adapted to generate a composite image of the current image and the at least one previous image” or “a previous composite image.” While it is mentioned that “the composite image is processed in accordance with a smoothing algorithm so as to smooth a boundary between portions of the composite image associated with the current image and portions of the composite image associated with the at least one previous image” ([0037]) to satisfy description of an algorithm, there is still a lack of hardware description. 
The field of view obtaining system is described exclusively in terms of the function it performs in [0050] as claimed. As above for the image stabiliser and the image generator, the recitation of “special purpose hardware-based systems that perform the specified function or acts or carry out combinations of special purpose hardware and computer instructions” in [0165] does not satisfy the recitation of a particular structure of broad class of structures.
The region of interest identifier is described exclusively in terms of the functions it performs in [0151]: The region of interest identifier is “adapted to identify a region of interest in a current image based on the image data provided by the image acquisition unit 808.” As above, no additional structure or broad class of structures is recited for this element of the ultrasound image system. 
Note that for computer-implemented limitations invoking 35 U.S.C. 112(f), the corresponding structure must include computer hardware programmed with the algorithm(s) for accomplishing each of the claimed functions. See MPEP § 2181(II)(B).
If applicant does not intend to have these limitations interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitations to avoid them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph 
Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 11-14 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claims contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claims 11-13 recite an image stabiliser, an image generator, a field of view obtaining system, and a region of interest identifier which invoke a means-plus-function interpretation under 35 U.S.C. 112(f) according to the analysis set forth above.  A limitation invoking 35 U.S.C. 112(f) requires disclosure of the corresponding structure which is used in executing the claimed functions. Note that for computer-implemented limitations invoking 35 U.S.C. 112(f), image generator, the specification does not name either a structure or broad class of structures for the claimed elements to comply with the written description requirement.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 9 and 11-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 9, the recitation of the term “optionally” makes it unclear whether or not the language following the term is required in order to infringe the claim. For this reason, the scope of the claim is indeterminate and thereby rending the claim indefinite. 

Regarding claims 11-14, the claim limitations image stabiliser, image generator, field of view obtaining system, and region of interest identifier invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure for performing the entire claimed function and to clearly link the structure to the image stabiliser is described exclusively in terms of the functions it performs first described in [0152] without naming either a structure or broad class of structures; the same is true for the image generator in [0154], the field of view obtaining system in [0050], and the region of interest identifier in [0151]. Note that for computer-implemented limitations invoking 35 U.S.C. 112(f), the corresponding structure must include computer hardware programmed with the algorithm(s) for accomplishing each of the claimed functions, as required by MPEP § 2181(II)(B). 
Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 

(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-14 rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception without significantly more. Claim 1 recites obtaining stabilisation information and generating a composite image; claim 3 limits the generating a composite image by determining an overall field of view; claim 4 limits the generating a composite image by stabilising the region of interest and compositing the stabilised current image with at least one previous image; claim 6 limits obtaining stabilisation information by determining a location of the region of interest in a current and previous ultrasound image and determining a change in location. Claim 8 limits generating the composite ultrasound image based on the current ultrasound image and no more than five previous ultrasound images; claim 9 recites obtaining an identification of the region of interest by either receiving a user input indicative of the region of interest or preforming segmentation of the image data; claim 11 recites obtaining stabilization information and generating a composite image; claim 12 recites obtaining data; and claim 13 recites identifying a region of interest. These claim elements, under the broadest reasonable interpretation, cover performance of the limitations in the mind. Claims 1-8 and 10 do not recite other structural elements that would integrate the judicial exception into practical application. For example, obtaining stabilization information for compensating motion of a region of interest in a sequence of ultrasound images (claim 1) encompasses the user visually inspecting a change in position, location and/or orientation information of the region of interest between a sequence of images (as disclosed at least in [0017]-[0019] of applicant’s specification), not precluding assistance with pen and paper. If the claim language under its broadest reasonable interpretation covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “mental processes” grouping of abstract ideas. While claim 5 recites processing image data of the current image and the at least one previous image in accordance with a smoothing algorithm, which implies a computer or processor, this is not sufficient to integrate the judicial exception into a practical application. Claim 9 recites an ultrasound system as an additional structural element, however this represents a pre-solution activity wherein the ultrasound system supplies the image data and is not itself involved in performing the judicial exceptions and is not controlled by the result(s) of the judicial exception(s) such that it would integrate the judicial exception(s) into a practical application. Further, the ultrasound system of claim 9 is recited at a “high level of generality” such that it merely generally links to a particular technological environment. Additionally, the abstract ideas do not improve the functioning of the computer or represent a process which was not previously able to be performed by computer, nor do they alter acquisition of the ultrasound system to constitute a practical application of the abstract ideas. Accordingly, these claims recite abstract image stabiliser and image generator as an intended structural element, however, as previously set forth in the 112(f) analysis and associated 112(a) and 112(b) rejections, the “special purpose hardware” ([0165]) does not satisfy the recitation of a particular structure and is therefore recited at a “high level of generality” such that it merely generally links to a particular technological environment or represents a generic computer element. This is also true of the field of view obtaining system in claim 12 and the region of interest identifier in claim 13. 
The judicial exceptions are not integrated into practical application and the claims do not recite sufficiently more. Elements such as ultrasound images, composite images, pixel values, fields of view, predetermined dimensions, a smoothing algorithm, a vector (claim 7), segmentation of image data, and 3D ultrasound imaging (claim 10) only specify the type or nature or the data exploited in executing the abstract ideas, or manipulation of the data that is exploited in executing the abstract idea. The pixel values, fields of view, and predetermined dimensions are inherent attributes of the acquired image data. Therefore the elements do not integrate the abstract ideas into practical applications, because they do not impose any meaningful limits on practicing the abstract ideas. The smoothing algorithm, segmentation, and 3D ultrasound imaging elements merely generally link the abstract idea to a particular technological environment, which does not represent sufficient integration into a practical application or significantly more than the abstract ideas. 
In consideration of each of the relevant factors and the claim limitations individually and in combination, claim 1 and all its dependents are directed to abstract ideas without sufficient integration into practical application without significantly more. Therefore, claims 1-14 are not patent eligible in their current rendering.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-14 are rejected under 35 U.S.C. 103 as being unpatentable over Sumanaweera et al. (US 6,159,152) in view of Friemel (US 6,162,174).
Regarding claims 1 and 11, Sumanaweera teaches an ultrasound imaging system and corresponding method for stabilising a region of interest as a “method…for registration of multiple ultrasound images or frames of data” by “relative motion…estimated by correlating the feature pattern with another image in various relative positions” (Col 1 lines 53-54, 60-62). 
Sumanaweera further teaches the method comprising obtaining stabilization information for compensating motion of a region of interest in a sequence of ultrasound images (bolded text not taught) “based on the identification of a particular feature or feature pattern,” wherein “relative motion is estimated by correlating the feature pattern with another image in various relative positions” (Col 1 lines 59-62), the sequence of ultrasound images comprising a current image and at least one previous image (“each image 12 is acquired sequentially in time as the transducer 22 is translated generally in the azimuthal direction,” Col 3 lines 50-52). Under the broadest reasonable interpretation of the claim language, the cited “feature or feature pattern” encompasses the region of interest, while stabilization information is being interpreted as “the relative motion” estimated between the “feature or feature pattern” in sequential images. 
generating of the current image and the at least one previous image, the composite image comprising the region of interest, the region of interest being stabilized based on the stabilization information in Col 2 lines 30-40: “The motion of one image relative to the other image is estimated by correlating the identified feature 14 in the first image 16 with the second image 18” and “the estimated motion is used to generate the composite image 10.” The reference further describes that “at least a portion of the feature 14 in each image 12 is presented in at least one of the other adjacent images 12” (Col 2 lines 26-29).
Sumanaweera further teaches the method comprising wherein the composite image has predetermined dimensions (under broadest reasonable interpretation necessarily including the dimensions of each individual ultrasound scan included in the composite image, based on the probe array utilized, how it is manipulated in the scan, and image reconstruction), the predetermined dimensions being larger than the dimensions of at least the current image (“by registering data associated with the transducer array at various positions along the azimuthal axis, a larger compound image may be generated,” Col 1 lines 18-20)  and, wherein pixel values of the current image that fall within the field of view of the composite image are updated in the composite image and pixel values of the current image that fall outside the field of view of the composite image are discarded: “Typically, most of the older ultrasound data will almost exactly match the newer ultrasound data, but a small non-overlapping region will be present which represents ultrasound data acquired at the older image position which could not be acquired at the newer image position. Preferably, during the writing of the older data over the newer data, only the non-overlapping region is written” (Col 7 lines 28-35). Likewise, a small non-overlapping region will be present which represent ultrasound data acquired by the newer image position which was not acquired by the older image position. Therefore, the composite image of pixel values of the current image that fall outside the field of view of the composite image, “estimation of motion and compounding are continued progressively for earlier frames of image data until all the frames in a sweep of the transducer 22 have been reassembled for display” (Col 7 lines 43-46) suggesting that it is inherent to the method of Sumanaweera that data not encompassed by the field of view of the composite image, and therefore not included in the composite image, in not retained. 
The additional elements of claim 11, namely the ultrasound imaging system, the image stabilizer, and the image generator, are further taught by the “ultrasound system for generating the composite image 10” in Fig. 2 (Col 2 lines 41-42) which includes a “data processor 26”, a “scan converter 28”, and a “control processor 32” that process ultrasound data for generation of the composite images” (Col 3 lines 15-17). The system may further include a remote processor 34 which “comprises a personal computer, a workstation, a motion processor, or other processor for estimating motion” (Col 3 lines 33-34). These elements of ultrasound system 20 of Sumanaweera perform the functions of the claimed elements as described for claim 1.
However, Sumanaweera does not explicitly teach the aspects of stabilizing a region of interest, or compensating motion of a region of interest, or the region of interest being stabilized based on stabilization information. 
Friemel, which discloses a method for producing three-dimensional ultrasound images by compensating for movement of the ultrasound probe or an object of interest (Col 2 lines 57-59), discloses “data for one or more sequential ultrasound images are created and stored,” wherein “stored data are then analyzed to calculate a number of movement vectors that describe the movement of an object between sequential images. Each image is then compensated for the Stabilization information is being further interpreted as the “movement vectors that describe the movement of an object between sequential images.”
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teaching of Sumanaweera with the movement compensation of Friemel to generate composite images in order to produce “ultrasound images that [increase] the apparent frame rate without creating blurred images and while simultaneously illustrating the movement of an object within an image” (Friemel Col 1 lines 38-41).
Regarding claim 2, Sumanaweera further teaches that each ultrasound image is associated with a respective field of view, and wherein the composite image comprises, for areas outside the field of view of the current image, data from at least one previous image as described above for claim 1 in Col 7 lines 28-35. 
With regard to claim 3, Sumanaweera further teaches that the generating a composite image comprises determining an overall field of view of the composite image based on the predetermined dimensions in Col 7 lines 43-46 as above for claim 1: “estimation of motion and compounding are continued progressively for earlier frames of image data until all the frames in a sweep of the transducer 22 have been reassembled for display,” wherein, under broadest reasonable interpretation of predetermined dimensions, the individual frames are necessarily comprised of dimensions based on the probe array utilized, and therefore the Sumanaweera inherently determines the dimensions of the composite based on the number of frames included in the sweep of the transducer.
the generating the composite image comprises stabilising the region of interest in the current image based on the stabilization information (bolded text not taught) in Col 1 lines 56-67: “A feature or feature pattern, such as one or more structural edges, is identified in one image. The feature or feature pattern is represented by fewer than all of the data within a frame of data. Based on the identification of a particular feature or feature pattern, relative motion is estimated by correlating the feature pattern with another image in various relative positions...The frames of data are registered and compounded to generate the panoramic field of view image as a function of the estimated motion.” Here, the “panoramic field of view image” of the compounded frames is encompassed by broadest reasonable interpretation of the composite image. Also, as described above in claim 1, stabilization information is interpreted to include the ‘estimated relative motion.’ Finally, Col 2 lines 30-36 describe that “to register one image 12, such as image 16, relative to another image 12, such as image 18, at least one portion of the feature 14 or another feature within the image 16 is identified,” and that “the motion of one image relative to the other image is estimated by correlating the identified feature 14 in the first image 16 with the second image 18.”  In other words, the feature – or region of interest – is common to both images in the sequence and is therefore stabilized to produce the composite image.  
However, Sumanaweera does not teach generating the composite image by compositing the stabilised current image with at least one previous image. Instead, Friemel teaches in Col 1 lines 60-67 that “the stored data” from ultrasound images “are then analyzed to calculate a number of movement vectors that describe the movement of an object between sequential images. Each image is then compensated for the movement of the object from a previous image. The compensated images are then combined to construct the three-dimensional ultrasound 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teaching of Sumanaweera with the movement compensation of Friemel to generate composite images in order to produce “ultrasound images that [increase] the apparent frame rate without creating blurred images and while simultaneously illustrating the movement of an object within an image” (Friemel Col 1 lines 38-41).
Regarding claim 5, Sumanaweera further teaches processing image data of the current image and the at least one previous image in accordance with a smoothing algorithm in Col 7 lines 47-49: “In one embodiment, a smooth interpolation scheme is used at the boundaries of overlapping and non-overlapping regions,” wherein the smooth interpolation scheme is analogous to a smoothing algorithm. 
With regard to claim 6, Sumanaweera further teaches that the obtaining stabilisation information comprises determining a location of the region of interest in the current ultrasound image, determining a location of the region of interest in an immediately previous ultrasound image, and determining a change in location of the region of interest from the immediately previous ultrasound image to the current ultrasound image to generate stabilisation information: “In step 40, a feature within a first frame of ultrasound data is identified. The motion between the first frame of ultrasound data and a second frame of ultrasound data is estimated in step 42. The first frame of data is acquired before or after the second frame of data” (Col 4 lines 10-17). As it was previously established (claim 1), the motion between the first frame and second frame is 
Regarding claim 7, Sumanaweera further teaches wherein the stabilization information comprises a vector indicative of a relative translation of the region of interest in the current ultrasound image with respect to an immediately previous ultrasound image: “The ultrasound data associated with the identified feature locations is selected” and “the selected ultrasound data is correlated with ultrasound data in the second frame of ultrasound data” (Col 5 lines 43-47). Further, “the motion between the two frames of ultrasound data is estimated by comparing the identified ultrasound data from the first frame of ultrasound data in different relative positions to the second frame of ultrasound data” (Col 5 lines 51-54) wherein “a correlation value is determined” based on the lowest correlation from “the first frame of ultrasound data…translated and rotated to various positions” (emphasis added; Col 5 lines 61-64). Under the broadest reasonable interpretation of a vector, the translations and rotations of the identified ultrasound data (i.e., the feature representing the region of interest that is at least partially common sequential ultrasound images) make up the inherent characteristic of magnitude and direction of a vector. Therefore, the correlation identified between the first and second ultrasound frame data represents a vector indicative of a relative translation of the region of interest in the current ultrasound image with respect to an immediately previous ultrasound image. 

With respect to claim 8, Sumanaweera further teaches wherein the generating the composite ultrasound image is based on the current ultrasound image and no more than five previous ultrasound images in Col 2 lines 21-23: “The composite image 10 comprises four joined images 12. More or a[sic] few images 12 may be used.” Therefore, “four joined image” falls within the range of the claim. 
Regarding claim 9, Sumanaweera further teaches obtaining an identification of the region of interest in the current ultrasound image, and optionally wherein the identification of the region of interest is performed by either receiving a user input indicative of a region of interest or performing a segmentation of image data of an ultrasound system: “The feature identified in step 40 preferably includes an edge or other identifiable structure, such as associated with tissue, in the scanned region. The feature may comprise a plurality of features or a feature pattern” (Col 4 lines 18-20). It is well-known in the art that segmentation of image data produces boundaries in images based on grouped regions of pixels, and is therefore inherent to the method of identifying the edge of a feature (i.e., a boundary of a region of interest) of Sumanaweera. Although the reference does not explicitly disclose the identification of the region of interest by receiving a user input, because of the alternative claim language, providing evidence for only the segmentation of image data is sufficient for rejection. 
In regard to claim 10, Sumanaweera further teaches that the method is a 3D ultrasound imaging method and the stabilisation information is for compensating a 3D motion of a region of interest in a sequence of 3D ultrasound images (bolded text not taught): First, “the transducer two-dimensional or 1.5 D transducer” (emphasis added; Col 2 lines 52-53). Two-dimensional transducers inherently provide 3D ultrasound data. Further, Sumanaweera states that “the processing for generating a panoramic field of view composite image in two dimensions may be used for three dimensional imaging” (Col 7 lines 64-66).
However, Sumanaweera does not teach the compensating of a 3D motion of a region of interest. Again, Friemel accounts for the movement compensation in Col 1 lines 57-59, wherein “producing three-dimensional ultrasound images by compensating for movement of the ultrasound probe or an object of interest” is performed.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teaching of Sumanaweera with the three-dimensional movement compensation of Friemel to generate composite images in order to produce “ultrasound images that [increase] the apparent frame rate without creating blurred images and while simultaneously illustrating the movement of an object within an image” (Friemel Col 1 lines 38-41).
Regarding claim 12, Sumanaweera further teaches the ultrasound imaging system comprising a field of view obtaining system adapted to obtain data indicative of a field of view of each image in the image sequence. Fig. 1 illustrates four individual images 12 obtained by the system (via transducer 22, beamformer 24, and data processor 26) that are joined to make a composite image, based on identification of a feature 14 (i.e., ultrasound data) in each image. Therefore, the components of the ultrasound system 20 discussed above for claim 11 necessarily perform the functions of the claimed field of view obtaining system.
With respect to claim 13, Sumanaweera further teaches a region of interest identifier adapted to identify a region of interest in at least the current image. The flow chart of Fig. 3 with 
Regarding claim 14, Sumanaweera further teaches wherein the at least one previous image comprises a previous composite image having a stabilized region of interest (bolded text not taught). As stated in Col 7 lines 42-45, “estimation of motion and compounding are continued progressively for earlier frames of image data until all the frames in a sweep of the transducer 22 have been reassembled for display” (emphasis added). The bolded text suggests that the system necessarily combines previously composited images with a subsequently acquired image (e.g., Composite(1+2) + image3) to generate a larger composited image (i.e., Composite(1+2)+3) as per the stabilization of the feature common to sequential images obtained. 
However, Sumanaweera does not explicitly teach the previous image having a stabilized region of interest. Instead, Friemel provides the stabilized region of interest based on movement compensation of the ‘object of interest’ between two sequential images as for claim 1 and 11 (Col 1 lines 60-67). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the compounding of continually progressive frames of Sumanaweera with the object of interest movement compensation of Friemel to produce “ultrasound images that [increase] the apparent frame rate without creating blurred images and while simultaneously illustrating the movement of an object within an image” (Friemel Col 1 lines 38-41).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Schmidt-Richberg et al. (US 2018/0064409) teach a system and method for synchronizing a region of interest in a first and second medical image by estimating a displacement field between the first and second medical image.
Jago (US 6,416,477) teaches a method and apparatus for producing spatially compounded panoramic ultrasound images as a transducer is moved.
Friemel et al. (US 5,899,861) teach the generation of a large ultrasound image of correlated 3D ultrasound images based on the translation of an ultrasound probe across a patient target area. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REMY C COOPER whose telephone number is (571)270-1816.  The examiner can normally be reached on M-Th 8:00 a.m. - 6:00 p.m. ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CHRISTOPHER KOHARSKI can be reached on (571)272-7230.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 






/REMY C COOPER/Examiner, Art Unit 3793     

/AMANDA LAURITZEN MOHER/Primary Examiner, Art Unit 3793